Citation Nr: 0309506	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition 
due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain in the 
knees, hips, elbows, shoulders, and the entire spine, due to 
an undiagnosed illness.

3.  Entitlement to service connection for muscle spasms in 
the face, neck, arms, lower back, and in the legs, due to an 
undiagnosed illness.

4.  Entitlement to service connection for grinding of the 
teeth due to an undiagnosed illness.

5.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1981, and from January 1991 to July 1991.  He served in the 
Southwest Asia theater of operations from January 25, 1991 to 
June 18, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from three separate rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  Over the course of this appeal, the veteran's claims 
folder has been transferred to the RO in Detroit, Michigan, 
where it is currently serviced.

The  Board first considered the claims on appeal in July 
2001.  At that time, two issues on appeal were finally 
decided and the issues set forth on the title page of this 
remand were remanded to the RO for further development.  
Unfortunately, the veteran's claims folder was returned to 
the Board for appellate consideration without sufficient 
evidence upon which to render a final decision.  As such, in 
June 2002, the Board undertook additional development 
pursuant to the development authority granted in 67 Fed. Reg. 
3099 (Jan. 23, 2002) and codified at 38 C.F.R. Section 19.9.  
Since that time, however, portions of 38 C.F.R. Section 19.9 
have been invalidated by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The Board fully acknowledges that the veteran's 
representative prospectively waived the veteran's right to 
have his claims, with the newly developed evidence, reviewed 
by the agency of original jurisdiction in its May 2003 
Written Brief Presentation, specifically mentioning the 
possibility of the Federal Circuit invalidating the Board's 
development authority regulations.  The regulations as they 
currently stand, however, do not contain any waiver authority 
regarding evidence received subsequent to certification of 
appeal to the Board.  Specifically, 38 C.F.R. Section 
20.1304, effective in February 2002, no longer includes a 
provision allowing a veteran and/or his representative to 
waive review of evidence by the agency of original 
jurisdiction.  The Board notes that the only judicial 
guidance regarding waivers suggests that a waiver of rights 
guaranteed to a veteran by an act of Congress is only valid 
if given on behalf of a veteran by an attorney representative 
regarding review by the United States Court of Appeals for 
Veterans Claims (Court).  See Janssen v. Principi, 15 Vet. 
App. 370, 373-374 (2001).  The Court has not spoken regarding 
waiver of rights given by a service organization 
representative on behalf of a veteran for review by the 
Board.  As a consequence, the Board finds that it has no 
choice but to remand this matter to the RO for actions 
consistent with the new judicial precedent as outlined below.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  Regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs.  See 38 C.F.R. § 19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in June 2002, the Board made arrangements for the 
veteran's claims folder to be reviewed by VA physicians who 
had previously examined the veteran and submitted reports of 
those examinations; the examiners were specifically requested 
to render opinions as to the etiology of the veteran's 
currently diagnosed disabilities and the severity of his 
service-connected anxiety disorder.

In January 2003, addenda to the VA examination reports 
previously of record were obtained by the Board and 
associated with the veteran's claims folder.  Copies of the 
addenda were sent to the veteran by the Board for his review 
and comment in April 2003.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As noted above, the new regulations do not even 
contain a provision for acceptance of a waiver of review by 
the agency of original jurisdiction.  As a consequence, the 
Federal Circuit found that appellants were not being afforded 
their "one review on appeal to the Secretary."  Thus, in 
light of this new judicial precedent, the Board is required 
to remand the veteran's case to the RO to ensure that the 
claims on appeal are accorded initial consideration of the 
newly developed evidence by the agency of original 
jurisdiction.  The RO must ensure that all development needed 
for each claim has been appropriately conducted and that all 
duty to notify and duty to assist requirements under the VCAA  
have been met.  The RO should then issue a supplemental 
statement of the case reflecting its review of all evidence 
received since the issuance of the statement of the case and 
any previously issued supplemental statements of the case.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

1.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been met.  
All newly developed evidence should be 
considered in conjunction with all other 
evidence of record in adjudicating the 
claims on appeal.
2.	If, following a complete review of the 
record evidence, the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




